Assumpsit brought by the plaintiff to recover of the defendant the' sum of $1300 and interest upon a policy of insurance issued to Robert S. Brown and payable in case of loss to the plaintiff, as her mortgage interest may appear. The special matter of defense set up was that Brown represented and warranted in his application that there was no other insurance upon the premises that the warranty was in fact untrue. Verdict for plaintiff for $1384.50. Defendant moved for a new trial. Only two questions were raised, namely, the validity of the policy and the amount of the damages. Motion overruled.